Title: To Benjamin Franklin from Gaetano Filangieri, 14 July 1783
From: Filangieri, Gaetano
To: Franklin, Benjamin


          
            Sir,
            Naples, July 14, 1784 [i.e., 1783]
          
          In order to keep the promise I made you, I am sending through the mail the third volume
            of my Works, and within a few days I shall send
            you the fourth. I beg you not to judge one without having read the other. Both those
            volumes make up the third book of my Works, whose subject is the criminal part of
            legislative science. Please do not
            attribute to a vain display of erudition the use I make of the content of ancient and
            modern legislations. I felt it necessary to provide the analysis of what has been done
            in the past, in order to illuminate what should be done now. By reading that part of my
            work, you shall understand the reasons that led me to the adoption of this method.
          I don’t want to keep from you the reasons for my withdrawal in the solitary
              countryside where my literary output
            will be accelerated by the quiet and the silence. Six days from now, I shall be married
            to Mademoiselle Frendel whose mere presence will suffice to fill the void that the
            distance from my friends, relatives, and society as a whole might affect my spirits. The
            only circumstance that could take me away from this solitude would be the offer of a
            Minister’s post in America that you alluded to. When I hear that my Court has decided to send a
            Minister to the United Provinces of America, I shall do all in my power to be nominated.
            My greatest pleasure in such a case would be to be able to tell you viva voce the feelings of veneration and respect with which I
            proclaim myself your most devoted and obedient servant,
          
            Gaetano Filangieri
          
        